MORRISON, Judge.
The offense is driving while intoxicated; the punishment, a fine of $50.00 and four months in jail.
The record on appeal contains no statement of facts or bills of exception. The judgment recites appellant’s punishment to be by confinement in the county jail for a term of four months. From the record before us we here now reform and correct the judgment under the authority of Article 847, Vernon’s Ann.C.C.P. to comply with Articles 783 and 784, V.A.C.C.P., so that it will reflect the punishment as actually assessed by the jury, and show that appellant’s punishment was set at a fine of $50.00 and four months in the county jail and that he be remanded to the custody of the Sheriff, who will commit him forthwith to the Castro County Jail until said period of imprisonment has expired and thereafter until said fine and costs are fully paid. Combes v. State, 162 Tex.Cr.R. 482, 286 S.W.2d 949.
As reformed, the judgment is affirmed.